Attorney’s Docket Number: PA4350-0
Filing Date: 11/11/2020
Claimed Foreign Priority Date: 06/15/2020 (KR 10-2020-0072564)
Applicants: Kim et al. 
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 08/22/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 08/22/2022, responding to the Office action mailed on 05/20/2022, has been entered. The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this application are claims 1-20, with claims 7-8 and 19-20 standing withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim.

Response to Amendment
Applicant’s amendments to the Drawings have overcome the objections to Drawings previously set forth in the Non-Final office action mailed on 05/20/2022. Accordingly, the previous objections are withdrawn.
Applicant’s amendments to the claims have overcome the claim rejections under 35 U.S.C. 102, as previously formulated in the same Office action. However, some of the previously presented prior art remains relevant, and new grounds for rejection are presented below, as necessitated by Applicant’s amendments to the claims.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
- Claims 1 and 12 have been amendment to recite in part “wherein the second space has a smaller volume than each of the first spaces”. The written description is devoid of any reference to the claimed first and second spaces volumes, or any volume comparison therebetween.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US2021/0272900).

Regarding Claim 1, Shin (see, e.g., Figs. 3 and 26, and annotated Fig. 3 of 05/20/2022) shows most aspects of the instant invention, including a semiconductor device comprising:
- a first stack structure with first insulating patterns and first conductive patterns, alternately stacked (e.g., stack 1 with alternating insulation layers 110 and gate patterns 240), the first stack structure with a first stepped structure that is defined by the first insulating patterns and the first conductive patterns (e.g., staircase structure S2)
- a second stack structure with second insulating patterns and second conductive patterns, alternately stacked on the first stack structure (e.g., stack 3 with alternating 110 and 240)
- a first protrusion stack structure (e.g., 1st protrusion stack) protruding toward the first stepped structure from the second stack structure, the first protrusion stack structure with first protrusion insulating patterns and first protrusion conductive patterns, alternately stacked on the first stack structure (e.g., alternating 110 and 240)
- a third stack structure facing the first stack structure in a first direction (e.g., stack 2 in First Direction)
- a fourth stack structure facing the second stack structure and the first protrusion stack structure in the first direction (e.g., stack 4 in First Direction), the fourth stack structure stacked on the third stack structure
- wherein a sidewall of the first protrusion stack structure includes side surfaces of the first protrusion insulating patterns and side surfaces of the first protrusion conductive patterns, which form a common surface (e.g., sides of alternating 110 and 240 form a flat common surface)
- wherein first spaces (e.g., spaces corresponding to first parts) are defined between the second stack structure and the fourth stack structure on both sides of the first protrusion stack structure
- wherein a second space (e.g., space corresponding to second part) is defined between the first protrusion stack structure and the fourth stack structure
However, Shin is silent about the second space having a smaller volume than each of the first spaces, and shows instead the second space having a bigger volume than each of the first spaces.
Therefore, Shin shows all aspects of the instant invention (see, e.g., paragraph 9 above), except for the relation between volumes of the first and second spaces. Furthermore, it is noted that the specification fails to provide teachings about the criticality of having the second space with a smaller volume than each of the first spaces, as claimed. Indeed, the application as originally filed is devoid of any mention of the first and second spaces volumes, or any volume comparison therebetween.
As such, absent any criticality, this limitation is only considered to be an obvious modification of the first and second volumes disclosed by Shin, as the courts have held that a change in shape or configuration, without any criticality, is within the level of skill in the art, as the particular relation between the volumes claimed by applicant is nothing more than one of numerous first and second spaces volumes arrangements that a person having ordinary skill in the art will find obvious to provide as a matter of choice. See In re Daily, 149 USPQ 47 (CCPA 1976).
Regarding Claim 2, Shin (see, e.g., Figs. 3 and 26, and annotated Fig. 3) shows that the first protrusion stack structure (e.g., 1st protrusion stack) is spaced apart from the first stepped structure (e.g., S2).
Regarding Claim 3, Shin (see, e.g., Figs. 3 and 26, and annotated Fig. 3) shows that the shortest distance between the first protrusion stack structure (e.g., 1st protrusion stack) and the first stepped structure is smaller than a distance between the second stack structure (e.g., stack 3) and the first stepped structure.
Regarding Claim 4, Shin (see, e.g., Figs. 3 and 26, and annotated Fig. 3) shows that the second stack structure (e.g., stack 3) includes a second stepped structure that is defined by the second insulating patterns and the second conductive patterns (e.g., staircase structure facing S1 and defined by alternating 110 and 240).
Regarding Claim 5, Shin (see, e.g., Figs. 3 and 26, and annotated Fig. 3) shows that a width of the first protrusion stack structure (e.g., 1st protrusion stack) is smaller than a width of the second stack structure (e.g., stack 3), and wherein the width of the first protrusion stack structure and the width of the second stack structure are measurements in a lateral direction (e.g., in the Second Direction).
Regarding Claim 6, Shin (see, e.g., Figs. 3 and 26, and annotated Fig. 3) shows that:
- the third stack structure (e.g., stack 2) includes third insulating patterns, third conductive patterns (e.g., alternating 110 and 240, respectively), and a third stepped structure (e.g., staircase structure facing S2) that is defined by the third insulating patterns and the third conductive patterns
- the third stack structure is disposed at the same level as the first stack structure, and wherein the third stepped structure and the first stepped structure are symmetrical.
Regarding Claim 9, Shin (see, e.g., Figs. 3 and 26, and annotated Fig. 3) shows that the first protrusion stack structure (e.g., 1st protrusion stack) and the second stack structure (e.g., stack 3) are continuously formed without any boundary. 
Regarding Claim 10, Shin (see, e.g., Figs. 3 and 26, and annotated Fig. 3) shows that:
- the first protrusion insulating patterns (e.g., insulating layers 110 in 1st protrusion stack) and the second insulating patterns (e.g., insulating layers 110 in stack 3) are continuously formed without any boundary (see, e.g., Figs 11-13)
- the first protrusion conductive patterns (e.g., conductive layers 240 in in 1st protrusion stack) and the second conductive patterns (e.g., conductive layers 240 in stack 3) are continuously formed without any boundary (see, e.g., Figs 11-13)
Regarding Claim 11, Shin (see, e.g., Figs. 3 and 26, and annotated Fig. 3) shows that the first stepped structure (e.g., S2) includes step top surfaces and step side surfaces, and wherein the step side surfaces are parallel to the sidewall of the first protrusion stack structure.
Regarding Claim 12, Shin (see, e.g., Figs. 3 and 26, and annotated Fig. 3 of 05/20/2022) shows most aspects of the instant invention, including a semiconductor device comprising:
- a first stack structure with first insulating patterns and first conductive patterns, alternately stacked (e.g., stack 1 with alternating insulation layers 110 and gate patterns 240), the first stack structure with a first stepped structure that is defined by the first insulating patterns and the first conductive patterns (e.g., staircase structure S2)
- a second stack structure with second insulating patterns and second conductive patterns, alternately stacked (e.g., stack 2 with alternating 110 and 240), the second stack structure with a second stepped structure that is defined by the second insulating patterns and the second conductive patterns (e.g., staircase structure DS2 directly facing S2)
- a third stack structure with third insulating patterns and third conductive patterns, alternately stacked on the first stack structure (e.g., stack 3 with alternating 110 and 240)
- a fourth stack structure with fourth insulating patterns and fourth conductive patterns, alternately stacked on the second stack structure (e.g., stack 4 with alternating 110 and 240)
- a first protrusion stack structure (e.g., 1st protrusion stack) protruding toward the fourth stack structure from the third stack structure 
- an insulating part (e.g., insulating interlayer 150) that is filled between the first and second stack structures and between the third and fourth stack structures
- wherein an upper portion of the insulating part includes first parts and a second part (e.g., first parts and second part, respectively, defining a generally H-shaped upper portion), the second part with a width that is smaller than a width of the first parts (e.g., along First Direction)
- wherein first spaces (e.g., spaces corresponding to first parts) are defined between the third and fourth stack structures on both sides of the first protrusion stack structure
- wherein a second space (e.g., space corresponding to second part) is defined between the first protrusion stack structure and the fourth stack structure
However, Shin is silent about the second space having a smaller volume than each of the first spaces, and shows instead the second space having a bigger volume than each of the first spaces. Also, see comments stated above in Par. 11-12 with regards to Claim 1, which are considered repeated here.
Regarding Claim 13, Shin (see, e.g., Fig. 3, and annotated Fig. 3) shows that the second part is disposed between the first parts (e.g., second part between first parts in the Second Direction).
Regarding Claim 14, Shin (see, e.g., Figs. 3 and 26, and annotated Fig. 3) shows that:
- the first protrusion stack structure includes first protrusion insulating patterns and first protrusion conductive patterns alternately stacked on the first stack structure (e.g., 1st protrusion stack with alternating 110 and 240)
- the first protrusion stack structure is disposed between the first parts
Regarding Claim 15, Shin (see, e.g., Figs. 3 and 26, and annotated Fig. 3) shows that a sidewall of the first protrusion stack structure (e.g., 1st protrusion stack) includes side surfaces of the first protrusion insulating patterns and side surfaces of the first protrusion conductive patterns, forming a common surface (e.g., sides of alternating 110 and 240 form a flat common surface).
Regarding Claim 16, Shin (see, e.g., Figs. 3 and 26, and annotated Fig. 3) shows that a sidewall of the first protrusion stack structure (e.g., 1st protrusion stack) is flat (e.g., sides of alternating 110 and 240 form a flat surface)
Regarding Claim 17, Shin (see, e.g., Figs. 3 and 26, and annotated Fig. 3) shows that a distance between the first protrusion stack structure and the first stepped structure (e.g., distance between 1st protrusion stack and S2) is smaller than a distance between the third stack structure and the first stepped structure (e.g., distance between stack 3 and S2).
Regarding Claim 18, Shin (see, e.g., Fig. 3, and annotated Fig. 3) shows that a lower portion of the insulating part (e.g., 150) is disposed between the first and second stepped structures.


Response to Arguments
Applicant’s arguments with respect to claims filed on 08/22/2022 have been considered but are moot in view of the new grounds of rejection.
 
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814